DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/13/2021 has been entered. The amendment overcomes the objections to the drawings. Claims 1, 2, 17-20 are currently amended. The rejection under 35 U.S.C. 102(a)(1) of claims 1, 5-7, 10, 12, 14, 15, 17, and 19 has been overcome. However, responsive to the amendment, the claims stand rejected under 35 U.S.C. 103 and this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-7, 10, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (U.S. Publication No. 2019/0258276 A1) hereinafter Lacaze in view of Fowe et al. (U.S. Patent No. 10,845,457 B2) hereinafter Fowe.

Regarding claim 1, Lacaze discloses an apparatus comprising: at least one sensor to collect localization information indicating a location of a first robotic agent of a plurality of robotic agents; a processor comprising circuitry, [see Paragraph 0019 - discusses using ranging radios (see Paragraphs 0009-0010 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (its implied there is a processor)] the processor to:
cause the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

cause the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 and see Figure 1 below - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].


    PNG
    media_image2.png
    279
    687
    media_image2.png
    Greyscale

Figure 1b of Lacaze

However, Lacaze fails to disclose the processor generates a localization confidence metric indicating a certainty of the determined location of the first robotic agent.

Fowe discloses a processor that generates a localization confidence metric indicating a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].

Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include the processor function of generating a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 5, Lacaze and Fowe disclose the invention with respect to claim 1. Lacaze further discloses wherein the processor is to participate in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time [see Paragraph 0019 - discusses that cycle (of localizing drones) described above can be repeated again, and see Paragraph 0022 – discusses searching for the most effective vehicle topology when performing localization].

Regarding claim 6, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on determined locations of the subset of the plurality of robotic agents relative to determined locations of other robotic agents of the plurality of robotic agents that are not part of the subset [see Figure 1a-c and see Paragraph 0019 - discusses when repeating the cycle: selecting a subset (105, 106, and 107) where the locations are determined (localized before leap frogging) that are not a part of the subset (101, 102, and 103) where the locations have been determined at the beginning of the process (end of first cycle)].

Regarding claim 7, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on a history indicating robotic agents that served as anchor reference points in prior time periods [see Paragraph 0019 - discusses selecting robotic agents that served as anchor points at a previous time (101, 102, and 103) by repeating the cycle].

Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on one or more measures of connectivity between at least one robotic agent of the subset of the plurality of robotic agents and other robotic agents of the plurality of robotic agents [see Paragraphs 0016-0017 - discusses using radios installed on the robotic agents that are used to help localize the swarm, and see Figure 1a below - depicts the signals between the subsets being shared for localization, see Paragraph 0019 - discusses that the radios provide ranges to help determine location of the subsets].


    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

Regarding claim 12, Lacaze and Fowe disclose the invention with respect to claim 5. Lacaze further discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on information indicating the suitability of each robotic agent of the see Paragraph 0022 - discusses selecting a system (subsets) that has a minimized error in localization, or the most effective topology, because different vehicle topologies have different error propagation (effects localization)].

Regarding claim 14, Lacaze and Fowe disclose the invention with respect to claim 1. Lacaze further discloses wherein a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time is performed collectively by multiple robotic agents of the plurality of robotic agents [see Figure 1b below and see Paragraph 0019 - depicts the first robotic agent 107 and multiple robotic agents (101, 102, and 103) being used to determine the first robotic agent 107 as an anchor point after the first robotic agent 107 lands at a second period, and see Paragraph 0022 – discusses searching for the most effective vehicle topology when performing localization].


    PNG
    media_image2.png
    279
    687
    media_image2.png
    Greyscale

Figure 1b of Lacaze

Regarding claim 15, Lacaze and Fowe disclose the invention with respect to claim 14. Lacaze further discloses wherein the multiple robotic agents that collectively perform the determination are each to serve as an anchor reference point during the first period of time [see Figure 1a below and see Paragraph 0019 - the robotic agents (101, 102, and 103) are anchor points initially].

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

Regarding claim 17, Lacaze discloses a method comprising: 
collecting, by at least one sensor, localization information indicating a location of a first robotic agent of a plurality of robotic agents [see Paragraph 0019 - discusses using ranging radios (see Paragraph 0009 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (it’s implied there is a processor)]; 
causing the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and 
causing the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

Lacaze fails to disclose generating a localization confidence metric indicating a certainty of the determined location of the first robotic agent.

Fowe discloses generating a localization confidence metric indicating a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].

Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include generating a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 19, Lacaze discloses at least one non-transitory machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: 
collect, by at least one sensor, localization information indicating a location of a first robotic agent of a plurality of robotic agents [see Paragraph 0019 - discusses using ranging radios (see Paragraph 0009 - discusses that the ranging radios can be radar using LADAR, acoustic sensors) between robots, and see Paragraph 0018 - discusses computing position (it’s implied there is a processor)]; 
cause the first robotic agent to move and to utilize the at least one sensor and other robotic agents of the plurality of robotic agents to determine the location of the first robotic agent during a first period of time in which the first robotic agent is not selected as an anchor reference point [see Paragraphs 0019-0020 - a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source]; and 
cause the first robotic agent to remain stationary during a second period of time in which the first robotic agent is selected as an anchor reference point to assist other robotic agents of the plurality of robotic agents in location determination [see Paragraph 0019 - discusses that when the first robotic agent 107 lands (stationary), then the location of the first robotic agent 107 will be known, causing the first robotic agent to become the new anchor, while the other robotic agents (101,102, and 103) repeat the same as described above].


    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze

However, Lacaze fails to disclose instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent.

Fowe discloses instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].

Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include instructions to generate a localization confidence metric indicating a certainty of the determined location of the first robotic agent as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Claims 2-4, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Kim et al. (U.S. Publication No. 2018/0373240 A1) hereinafter Kim.

Regarding claim 2, Lacaze and Fowe disclose the invention with respect to claim 1. 
However, Lacaze fails to disclose the localization confidence metric indicating the certainty of the determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
Kim discloses a localization confidence metric indicating a determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), or the master drone that has the most communication bandwidth for transmitting commands].

    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim
Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].

Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 3, Lacaze, Fowe, and Kim disclose the invention with respect to claim 2. Kim further discloses wherein the localization confidence metric is based at least in part on a metric indicative of quality of data collected by the at least one sensor [see Paragraphs 0083 and 0091 - discusses that the network that is generated (20) allows for drones to send and receive data within that network, if a drone is outside the network than the quality of data is reduced and the drone is not considered as a master drone (anchor)]. 
Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].

Lacaze, Fowe, and Kim disclose the invention with respect to claim 2. Kim further discloses wherein the processor is to communicate the localization confidence metric to at least one other robotic agent of the plurality of robotic agents for use in the determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time [see Figure 5 below and see Paragraph 0103 – discusses that the master drone determining unit determines the master drone through which drone has the largest number of drones connected thereto through communication of the drones].

    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a Kim, see Paragraph 0016].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Regarding claim 11, Lacaze and Fowe disclose the invention with respect to claim 5.
	However, Lacaze fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on communication bandwidth available to the subset of the plurality of robotic agents.
	Kim discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on communication bandwidth available to the subset of the plurality of robotic agents [see Paragraphs 0100-0102 - discusses a processor (150) that determines a drone with the broadest communication range among a plurality of drones as the master drone (anchor)].

Kim suggests that selecting a drone with the most communication resources allows for the drone to communicate with the most drones within the network in order to generate commands [see Paragraphs 0016-0017].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the drone selection technique as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraphs 0016-0017].

Regarding claim 18, Lacaze and Fowe disclose the invention with respect to claim 17.
	However, Lacaze fails to disclose utilizing the localization confidence metric indicating the certainty of the determined location in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
	Kim discloses further comprising utilizing a localization confidence metric indicating a determined location in a determination of whether a first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), the master drone has the most communication bandwidth for transmitting commands].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].
Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Regarding claim 20, Lacaze and Fowe disclose the invention with respect to claim 19.
However, Lacaze fails to disclose the localization confidence metric indicating the certainty of the determined location to be used in a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time.
Kim discloses a localization confidence metric indicating a determined location to be used in a determination of whether a first robotic agent is to serve as an anchor reference point [see Figure 5 below and see Paragraphs 0102-0108 - discusses that a processor (150) determines the master drone (anchor) based on the drone that is closest to the center of a swarm within a network 20 via most neighbors or the drone that has the least amount of hops to the farthest drone (localization metric), the master drone has the most communication bandwidth for transmitting commands].


    PNG
    media_image3.png
    339
    443
    media_image3.png
    Greyscale

Figure 5 of Kim

Kim suggests that by selecting a drone as the leader based on localization metric, the leader drone can transmit movement commands to each of the remaining drones within the network [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the localization metric that is used to determine an anchor as taught by Kim in order to select a drone that can transmit movement commands to each of the remaining drones within the network [Kim, see Paragraph 0016].
Fowe discloses wherein a localization confidence metric indicates a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location invention as taught by Lacaze and Kim to include a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Buerger et al. (U.S. Publication No. 2019/0351542 A1) hereinafter Buerger.

Regarding claim 8, Lacaze and Fowe disclose the invention with respect to claim 5. 
	However, the combination of Lacaze and Fowe fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on indications of criticalities of tasks to be performed by the subset of the plurality of robotic agents.
Buerger discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on indications of criticalities of tasks to be performed by the subset of the plurality of robotic agents [see Figure 4 and see Paragraphs 0055-0073 - discusses selecting robotic agent for tasks based on action cost that take probabilities into account].
Buerger suggests a need for efficient planning algorithms for coordinating robots of a multi-agent system in non-deterministic surroundings for solving tasks with chronologically dependent specifications [see Paragraph 0008].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the algorithm of selecting robots based on criticalities of task as taught by Buerger in order to efficiently plan a coordination of robots for solving tasks [Buerger, see Paragraph 0008].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Beer et al. (U.S. Publication No. 2019/0285730 A1) hereinafter Beer.

Regarding claim 9, Lacaze and Fowe disclose the invention with respect to claim 5. 
	However, the combination of Lacaze and Fowe fails to disclose wherein the selection of the subset of the plurality of robotic agents is based at least in part on a type of sensor utilized by at least one robotic agent of the subset of the plurality of robotic agents.
	Beer discloses wherein the selection of the subset of the plurality of robotic agents is based at least in part on a type of sensor utilized by at least one robotic agent of the subset of the plurality of robotic agents [see Paragraph 0029 - discusses configuring agents depending on their sensor characteristics and see Paragraph 0049 - discusses using at least some agents of a swarm (subset) for their sensor characteristics, and see Paragraph 0050 - further discusses directing an agent to use its specified sensor characteristics].
	Beer suggests that there is a need for improving the accuracy of distinguishing objects [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with the algorithm of selecting robots based on sensor characteristics as taught by Beer in order to improve accuracy of distinguishing objects [Beer, see Paragraph 0004].

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Liu et al. (U.S. Publication No. 2018/0074520 A1) hereinafter Liu.

Regarding claim 13, Lacaze and Fowe disclose the invention with respect to claim 5.
However, the combination of Lacaze and Fowe fails to disclose wherein participation in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time comprises generating a list of robotic agents of the plurality of robotic agents that are most suited to serve as anchor reference points during the third period of time and communicate the list to at least one other robotic agent of the plurality of robotic agents.
Liu discloses wherein participation in selection of a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time comprises generating a list of robotic agents of the plurality of robotic agents that are most suited to serve as anchor reference points during the third period of time and communicate the list to at least one other robotic agent of the plurality of robotic agents [see Paragraphs 0028-0030 - discusses lists being sent between robotic agents, the list indicates which agents are followers and leaders (anchors), the followers and the leaders can be reassigned using the group list].

Regarding claim 16, Lacaze and Fowe disclose the invention with respect to claim 1. 
However, the combination of Lacaze and Fowe fails to disclose wherein the processor is to: receive a plurality of lists from other robotic agents of the plurality of robotic agents, each list indicating robotic agents that are most suited to serve as anchor reference points during the second period of time; and select a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time based on the plurality of lists.
Liu discloses wherein the processor is to: receive a plurality of lists from other robotic agents of the plurality of robotic agents, each list indicating robotic agents that are most suited to serve as anchor reference points during the second period of time; and select a subset of the plurality of robotic agents to serve as anchor reference points during a third period of time based on the plurality of lists [see Paragraphs 0028-0030 - discusses lists being sent between robotic agents, the list indicates which agents are followers and leaders (anchors), the followers and the leaders can be reassigned using the group list].
Liu suggests that there is a need for large formation flight or motion synchronization of multiple UAVs [see Paragraph 0006]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Lacaze with generating list and selecting master drones (anchors) based on the list as taught by Liu in order to control large formation flight or motion synchronization of multiple UAVs [Liu, see Paragraph 0006].

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive:

Examiner disagrees with Applicants arguments on Page 11 lines 4-12 where Lacaze fails to disclose “a processor comprising circuitry, the processor to”. Lacaze discusses computing position (it is implied there is a processor) [see Paragraph 0018], the signals being sent and received by the ranging radios would require a processor when computing position.

Examiner disagrees with Applicants arguments on Page 11 lines 4-12 where Lacaze fails to disclose “cause the first robotic agent to move and to utilize the at least one sensor and Lacaze discusses a first robotic agent 107 moving (see Figure 1a below- leap frogging) over stationary robotic agents (101, 102, and 103) and using the sensors (radar) of the stationary robotic agents (101, 102, and 103) to localize the location of the first robotic agent 107, in the same embodiment the leap frogging (moving) of robotic agent 107 is using the stationary robots (101, 102, and 103) as a localization source using sensors as shown below in Figure 1a below, before the moving robotic agent 107 lands the agent cannot be used as a localization source [see Paragraphs 0019-0020].

    PNG
    media_image1.png
    594
    503
    media_image1.png
    Greyscale

Figure 1a of Lacaze
	
Therefore, Lacaze discloses the above limitations for each of the independent claims 1, 17, and 19.

Lacaze fails to disclose the limitations of claim 5, where the processor participates in a selection of a subset of the plurality of robotic agents to serve as an anchor reference points during a third period of time. Lacaze discusses repeating the cycle again [see Paragraph 0019] and searching for the most effective vehicle topology when performing localization [see Paragraph 0022].

Examiner disagrees with Applicants arguments on Page 12 lines 15-20 where Lacaze fails to disclose the limitations of claim 14, where a determination of whether the first robotic agent is to serve as an anchor reference point during the second period of time is performed collectively by multiple robotics agents of the plurality of the robotic agents. Lacaze discusses the first robotic agent 107 and multiple robotic agents (101, 102, and 103) being used to determine the first robotic agent 107 as an anchor point after the first robotic agent 107 lands after the second period [see Paragraph 0019 and see Figure 1b below] and searching the most effective vehicle topology when performing localization [see Paragraph 0022].

    PNG
    media_image2.png
    279
    687
    media_image2.png
    Greyscale

Figure 1b of Lacaze

Therefore, Lacaze discloses dependent claims 5 and 14.

Applicant’s arguments and amendments, see Pages 11 lines 13-18, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1, 5-7, 10, 12, 14, 15, 17, and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Fowe.

Lacaze fails to disclose the processor generates a localization confidence metric indicating a certainty of the determined location of the first robotic agent.

Fowe discloses a processor that generates a localization confidence metric indicating a certainty of a determined location [see Column 6 lines 41-48 – discusses calculating a confidence level for a geographic location of a mobile terminal using measurement data, see Column 7 lines 45-51 – discusses that the measurement data for the geographic location describes how close the measured location is to the actual geographic location].
Fowe suggests that GPS positioning can be partially or fully inoperable and that collaborative localization among mobile devices (drones) will improve positioning technology [see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Lacaze to include the processor function of generating a localization confidence metric indicating a certainty of a determined location as taught by Fowe in order to improve positioning technology when GPS positioning is partially or fully inoperable [Fowe, see Column 2 lines 47-44, see Column 2 lines 61-67, and see Column 3 lines 1-12].

Claims 2-4, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Kim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Buerger.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Beer.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of Fowe further in view of Liu.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665